DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL O. BELL,
                            Appellant,

                                     v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION, et al,
                         Appellee.

                              No. 4D16-1784

                              [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lynn Rosenthal, Judge; L.T. Case No. CACE10025408.

  Natasha M. Dalton of Dalton Law Firm, P.A., Pompano Beach, for
appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.